DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed 12 May 2021 and not repeated herein are overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 5, 9, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara (US 2009/0218002; “Kashihara”) in view of Whittier, II et al. (US 6,003,565; “Whittier”).
Regarding claims 1 and 24, Kashihara teaches a woven textile sleeve for elongate members ([0003, 0005, 0008]), which reads on the limitation of a textile sleeve for routing and 
The multifilament yarns can be made of any suitable material including a heat set yarn, wherein the wall forms a self-wrapping tubular configuration ([0020-0021]), which reads on the limitations of the multifilament includes a heat-set filament, wherein the wall has opposite edges extending generally parallel to a central axis between opposite ends with the heat-set filament biasing said opposite edges into overlapping relation with one another recited in claims 1 and 24.

Kashihara is silent regarding the multifilament yarn comprising a low-melt filament and a non-low-melt filament.
Whittier discloses a woven wrap for protecting cables comprising low melt thermoplastic yarns and fiberglass yarns (col. 1, lines 4-9). The low melt thermoplastic yarn are plied or combined together with the fiberglass yarn (col. 1, line 64 to col. 2, line 6 and lines 38-39, col. 5, lines 49-51). The fiberglass yarns provide protection against lightning strikes and thermal shocks, while the low melt thermoplastic yarns fuse the fabric together to reduce fraying or unraveling of the fabric (col. 1, line 64 to col. 2, line 6). 
Kashihara and Whittier are both directed towards protective textile sleeves comprising multifilament yarns for elongate members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added plied fiberglass yarns and low melt thermoplastic yarns to the multifilament yarn of Kashihara as taught by  
As such, the multifilament yarn of Kashihara in view of Whittier is formed by combining (i.e., twisting and/or serving) a fiberglass, a low-melt thermoplastic, and a heat-set filament that is fused when melted, which reads on the limitation of the multifilament yarns include a low-melt filament having a first melt temperature combined with a non-low-melt filament having a second melt temperature greater than the first melt temperature, and a heat-set filament, wherein the low-melt filament is bonded with the non-low-melt filament and the heat-set filament to prevent relative sliding recited in claims 1 and 24.

Regarding claims 5 and 9, Whittier teaches that the low melt thermoplastic yarn is twisted together with the fiberglass yarn (col. 1, line 64 to col. 2, line 6, and lines 38-39, col. 5, lines 49-51), which reads on the limitations of the low-melt filaments and non-low-melt filaments within each multifilament yarns are twisted (and texturized) with one another recited in claims 5 and 9.
Regarding the limitation “…twisted and texturized…”, given that the yarns of Whittier are plied (twisted), and given that yarns have a texture, the low-melt filaments and non-low-melt filaments are twisted and texturized.

Regarding claim 21, the multifilament yarn of Kashihara in view of Whittier are combined from individual filaments of one homogenous material (Kashihara [0020-0021]; Whittier col. 1, line 58 to col. 2, line 5), which reads on limitations of at least some of the multifilament yarns have a substantially homogenous cross-sectional content of the material of 

Regarding claims 22, 23, 25, and 26, Whittier teaches that the low melt thermoplastic and fiberglass yarns are plied, twisted, wrapped or otherwise combined together to form a multifilament yarn (col. 1, line 64 to col. 2, line 6, and lines 38-39, col. 5, lines 49-51), which reads on the limitations of the low-melt filament, non-low-melt filament are served about the heat-set filament recited in claims 22, 23, 25, and 26. It is noted that one of ordinary skill in the art would have understood that the low-melt filament, fiberglass, and heat-set filament of the multifilament yarn of Kashihara in view of Whittier being combined reasonably reads on the claimed limitations.

Regarding claims 27-29, Kashihara teaches a multifilament yarn can be made of any suitable material including a heat set yarn, wherein the wall forms a self-wrapping tubular configuration ([0020-0021]), which reads on the limitation of a multifilament yarn comprising a heat-settable filament recited in claim 27.
Kashihara is silent regarding the multifilament yarn comprising a low-melt filament and a non-low-melt filament.
Whittier discloses a low melt thermoplastic yarn are plied or combined together with the fiberglass yarn (col. 1, line 64 to col. 2, line 6 and lines 38-39, col. 5, lines 49-51). The fiberglass yarns provide protection against lightning strikes and thermal shocks, while the low melt 
Kashihara and Whittier are both directed towards protective textile sleeves for elongate members comprising multifilament yarns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a fiberglass yarn and low melt thermoplastic yarn to the heat-set yarn of Kashihara as taught by Whittier motivated by the expectation of providing a multifilament yarn to protect against lightning strikes and thermal shocks, and reduce fraying. 
As such, the multifilament yarn of Kashihara in view of Whittier is formed by combining (i.e., twisting and/or serving) a fiberglass, a low melt thermoplastic, and a heat-set yarns, which reads on the limitation of the multifilament yarn include a low-melt filament having a first melt temperature, a non-low-melt filament having a second melt temperature greater than the first melt temperature, and a heat-settable filament, wherein the low-melt filament are twisted and/or served with one another recited in claims 27-29.

Response to Arguments
Claim Rejections under 35 U.S.C. 112(b).
Applicant’s argument, see page 6 of the remarks, filed 12 August 20201, with respect to the rejection of claims 1, 5, 9, and 21-29 regarding the term “improved” under 35 U.S.C. 112(b) has been fully considered. The rejection under 35 U.S.C. 112(b) set forth in the Office Action mailed 12 May 2021 has been withdrawn due to the present claim amendments.
Applicant’s argument, see page 6 of the remarks, filed 12 August 20201, with respect to the rejections of claims 22-27 regarding the phrases “served” and “twisted and/or served” under 

Claim Rejections under 35 U.S.C. 103 over Kashihara (US 2009/0218002) in view of Whittier, II et al. (US 6,003,565).
Applicant’s arguments filed 12 August 2021 have been considered and are not persuasive. The rejection has been updated to reflect the present claim amendments.
Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 7 and 8 of the remarks, Applicant asserts that the rejection is based upon impermissible hindsight, because Kashihara does not suggest multifilament having more than one type of filament and Whittier is missing a heat-set filament.
However, Kashihara teaches that the multifilament yarns can be any suitable materials ([0020]). Therefore, one of ordinary skill in the art would have reasonably understood that the multifilament of Kashihara can contain filaments of different materials. Additionally, it is noted that there is nothing in Kashihara that would forbid, dissuade, or prohibit one of ordinary skill in the art from utilizing more than one type of filament in the multifilament yarns. As established by MPEP 2123 I, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned; they are part of the literature of the art, relevant for all they contain.
Furthermore, the basis of the rejection is based on the combination of Kashihara and Whittier. Whittier explicitly discloses fiberglass yarns plied (i.e., plied, twisted, wrapped or otherwise combined) with low melt thermoplastic yarns, wherein the fiberglass yarn provides prima facie case of obviousness over the applied prior art is considered proper. As such, Applicant’s argument is not found persuasive. 

Regarding argument (2), on page 7 of the remarks, Applicant asserts that Kashihara already includes a fill monofilament yarn for self-wrapping configuration and one skilled in the art would have no motivation to provide a multifilament as claimed. 
However, Whittier explicitly discloses fiberglass yarns plied (i.e.,
Furthermore, Kashihara teaches the textile sleeve having multifilament yarns ([0020]). Therefore, the combination of Kashihara and Whittier reasonably provides a multifilament as claimed. As such, Applicant’s argument is not found persuasive.

Regarding argument (3), on page 7 of the remarks, Applicant asserts that the warp multifilament yarn 16 being provided of any suitable materials is without basis, and would not be used to bias opposite edges into overlapping relation with one another.
However, Kashihara teaches that the self-wrapping is imparted via a heat-setting process utilizing heat-set yarns, and multifilament yarns can provide any suitable material (i.e., a multifilament yarn can be provided that includes a heat-set material) ([0020, 0021]). Therefore, one of ordinary skill in the art would reasonably understand that heat-set yarns provide self-wrapping configuration that can be used in any multifilament or monofilament yarns.
Moreover, it is noted that Kashihara does not criticize, discredit, or otherwise discourage the teaching of Whittier, and the heat-set monofilament yarn can be included in a multifilament yarn instead of as a monofilament in order to provide the advantages of each yarn in a multifilament yarn. As established by MPEP 2141.03 (I), a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Therefore, one of ordinary skill in the art understands a heat-set yarn can be included into a multifilament yarn with a reasonable expectation of arriving at the claimed multifilament yarn containing a heat-set yarn while providing self-wrapping configuration for the textile sleeve. As such, Applicant’s argument is not found persuasive.
Regarding argument (4), on pages 7 and 8 of the remarks, Applicant asserts that nothing within either applied reference teaches or suggests the incorporation of all 3 claimed filaments in a multifilament.
However, Kashihara teaches a heat-set yarn for self-wrapping configuration (Kashihara [0021]), and Whittier teaches that the low melt thermoplastic and fiberglass yarns are plied, twisted, wrapped or otherwise combined together to form a multifilament yarn (Whittier col. 1, line 64 to col. 2, line 6, and lines 38-39, col. 5, lines 49-51). It is noted that Kashihara teaches a heat-set yarn, and Whittier teaches the combination of low melt thermoplastic and fiberglass yarns to form a multifilament yarn. Therefore, one of ordinary skill in the art would have reasonably arrived at the claimed multifilament yarn having all 3 claimed filaments. As such, Applicant argument is not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782

/Eli D. Strah/Primary Examiner, Art Unit 1782